DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Against Patent No. 11,223,751

Claims 28-30, 35, 36, 41, 42, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1+2, 2, 2, 3, and 3+2 respectively of U.S. Patent No. 11,223,751. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,223,751. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,223,751.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Adding subject matter of 2 claims of the Patent to reach to the disclosed subject matter of a claim in the instant application is an obvious step for claim analysis, because, both the instant Application and the Patent pertains to same/similar invention. 

Against Patent No. 10,321,028

Claims 36, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, and 1 respectively of U.S. Patent No. 10,321,028. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,321,028. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,321,028.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Against Patent No. 10,582,097
Claims 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 5, 5 respectvely of U.S. Patent No. 10,582,097. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,582,097. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,582,097.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Allowable Subject Matter
Claims 28-47 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, Tam (US 20110194023) discloses a photosensitive assembly for assembling at least a camera module (camera module located at the center of fig. 1, also see fig. 2)  comprising at least one lens (lens unit 212, fig. 2, ¶0052), comprising: 
 	at least one window circuit board (substrate 202, figs. 1, 2, 4, 5) comprising a board body (circuit substrate 202 has a board body, figs. 2, 3) which has at least a window formed therein (see illustration A below for window W. Also see fig. 3); 
 	at least one photosensitive element (ICD 200, fig. 5) supported in said window to define a gap between said at least one photosensitive element and said at least one window circuit board (see illustration below), wherein said at least one photosensitive element has a photosensitive area and a non-photosensitive area surrounding said photosensitive area to electrically connect with said at least one window circuit board (photosensitive element 200 has a photosensitive area 220 and a non-photosensitive area having contacts 222 surrounding said photosensitive area 220 to electrically connect with said window 10circuit board 202, figs. 2, 5, ¶0053); and 
 	at least one packaging body, having a light window therewithin, provided around said photosensitive area of said photosensitive element above said window circuit board adapted for installing the at least one lens thereon to form the camera module (packaging body 206, having a light window therewithin [see illustration-A below], provided around photosensitive area 220 of said photosensitive element 200 above said window circuit board 202 adapted for installing the lens unit 212 thereon to form the camera module; figs. 2-5). 
 
    PNG
    media_image1.png
    808
    931
    media_image1.png
    Greyscale

Illustration - A
However Tam is not found disclosing reasonably the limitation of, wherein said at least one packaging body is not extended into said gap while said gap is filled with a filling element to adhere said at least one photosensitive element with said at least one window circuit board and prevent said at least one packaging body being filled into said gap.
Regarding claim 36, Tam is not found disclosing reasonably the limitation of, another end of each of said one or more electrical connectors is extended across said gap to electrically connected to said board body of said at least one window circuit board.
Regarding claim 42, Tam is not found disclosing reasonably the limitation of, wherein said at least one packaging body has a top receiving groove to support an optical filter thereon so as to retain said optical lens above said at least one photosensitive element.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Ryu et al. (US 20170285779 A1), NAKAJIMA et al. (US 20110242321 A1), Kriman et al. (US 20070292983 A1), Minami et al. (US 20040188816 A1) – who disclose different camera module structures of interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697